MEMORANDUM **
Adalinda Medina Mendoza, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) order denying her motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition for review.
The BIA did not abuse its discretion in denying Mendoza’s motion to reopen because Mendoza’s claim that she arrived at 10:00 a.m. on the day of her removal hearing to find the courtroom locked is inconsistent with the record. Accordingly, she *816has failed to demonstrate “exceptional circumstances” for her failure to appear. See 8 U.S.C. § 1229a(b)(5)(C)(i); Celis-Castellano v. Ashcroft, 298 F.3d 888, 891-92 (9th Cir.2002); see also 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen “shall be supported by affidavits or other evidentiary material”).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.